COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              BABCOCK & WILCOX AND
               INDEMNITY INSURANCE COMPANY OF
               NORTH AMERICA
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0378-15-3                                         PER CURIAM
                                                                                  JULY 14, 2015
              PAUL MORAN


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Scott C. Ford; McCandlish Holton, PC, on brief), for appellants.

                               (Robert E. Evans; Monica Taylor Monday; Gentry Locke Rakes &
                               Moore, on brief), for appellee.


                     Babcock & Wilcox and Indemnity Insurance Company of America (collectively

              employer) appeal the decision by the Workers’ Compensation Commission (commission)

              awarding Paul Moran (claimant) medical benefits for a traumatic brain injury, temporary total

              disability benefits effective March 5, 2014, and wage loss benefits prior to April 21, 2014.

              Employer argues the commission erred in finding that (1) claimant suffered a causally-related

              brain injury; (2) the opinions of Drs. Joseph Conley, Gregory O’Shanick, and David Ross

              outweighed the contrary opinion of Dr. William Peck; (3) the treatment provided by Drs. Conley

              and O’Shanick was reasonable and necessary, causally-related, and authorized, and a proper

              referral of physicians was maintained; (4) claimant’s travel for treatment with Dr. O’Shanick was

              reasonable; (5) claimant was entitled to wage loss benefits prior to April 21, 2014 and in

              awarding payment of temporary total disability benefits effective March 5, 2014; and


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(6) claimant was totally disabled from employment after April 21, 2014 and in awarding ongoing

temporary total disability benefits. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its opinion. See Moran v. Babcock & Wilcox, JCN VA00000558282 (Feb. 3,

2015). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-